Exhibit 10.1

 

ATMEL CORPORATION

 

2005 STOCK PLAN

 

(AS AMENDED AND RESTATED MAY 18, 2011)

 

1.                                       Background.  The Plan permits the grant
of Nonstatutory Stock Options, Incentive Stock Options, Stock Purchase Rights,
Stock Appreciation Rights, and Restricted Stock Units.

 

2.                                       Purposes of the Plan.  The purposes of
this 2005 Stock Plan are:

 

·                  to attract and retain the best available personnel for
positions of substantial responsibility,

 

·                  to provide additional incentive to Employees, Directors and
Consultants, and

 

·                  to promote the success of the Company’s business.

 

3.                                       Definitions.  As used herein, the
following definitions shall apply:

 

(a)                                  “Administrator” means the Board or any of
its Committees as shall be administering the Plan, in accordance with Section 5
of the Plan.

 

(b)                                 “Affiliate” means any corporation or any
other entity (including, but not limited to, partnerships and joint ventures)
controlling, controlled by, or under common control with the Company.

 

(c)                                  “Applicable Laws” means the requirements
relating to the administration of equity-based compensation plans under U.S.
state corporate laws, U.S. federal and state securities laws, the Code, any
stock exchange or quotation system on which the Common Stock is listed or quoted
and any other applicable laws of any jurisdiction in which Awards are, or will
be, granted under the Plan.

 

(d)                                 “Award” means, individually or collectively,
a grant under the Plan of Options, Stock Purchase Rights, Stock Appreciation
Rights, and Restricted Stock Units.

 

(e)                                  “Award Agreement” means the written
agreement (including in electronic form) setting forth the terms and provisions
applicable to each Award granted under the Plan. The Award Agreement is subject
to the terms and conditions of the Plan and may be amended, from time to time,
by the Administrator subject to the terms of this Plan.

 

(f)                                    “Board” means the Board of Directors of
the Company.

 

(g)                                 “Cash Flow” means cash generated from
operating activities.

 

(h)                                 “Code” means the Internal Revenue Code of
1986, as amended. Reference to a specific section of the Code or regulation
thereunder shall include such section or regulation, any valid regulation
promulgated under such section, and any comparable provision of any future
legislation or regulation amending, supplementing or superseding such section or
regulation.

 

(i)                                     “Committee” means a committee of
Directors appointed by the Board in accordance with Section 5 of the Plan.

 

(j)                                     “Common Stock” means the common stock of
the Company.

 

(k)                                  “Company” means Atmel Corporation, a
Delaware corporation, and any successor thereto.

 

(l)                                     “Consultant” means any person, including
an advisor, engaged by the Company or a Parent or Subsidiary to render services
to such entity.

 

1

--------------------------------------------------------------------------------


 

(m)                               “Determination Date” means the latest possible
date that will not jeopardize the qualification of an Award granted under the
Plan as “performance-based compensation” under Section 162(m) of the Code.

 

(n)                                 “Director” means a member of the Board,
either as an Employee or an Outside Director.

 

(o)                                 “Disability” means total and permanent
disability as defined in Section 22(e)(3) of the Code.

 

(p)                                 “Earnings Per Share” means Net Income,
divided by a weighted average number of common shares outstanding and dilutive
common equivalent shares deemed outstanding.

 

(q)                                 “Employee” means any person, including
Officers and Directors, employed by the Company or any Parent or Subsidiary of
the Company. A Service Provider shall not cease to be an Employee in the case of
(i) any leave of absence approved by the Company or (ii) transfers between
locations of the Company or between the Company, its Parent, any Subsidiary, or
any successor. For purposes of Incentive Stock Options, no such leave may exceed
ninety days, unless reemployment upon expiration of such leave is guaranteed by
statute or contract. If reemployment upon expiration of a leave of absence
approved by the Company is not so guaranteed, then three months following the
91st day of such leave any Incentive Stock Option held by the Optionee shall
cease to be treated as an Incentive Stock Option and shall be treated for tax
purposes as a Nonstatutory Stock Option. Neither service as a Director nor
payment of a director’s fee by the Company shall be sufficient to constitute
“employment” by the Company.

 

(r)                                    “Exchange Act” means the Securities
Exchange Act of 1934, as amended.

 

(s)                                  “Exercise Price” means the price at which a
Share may be purchased by a Participant pursuant to the exercise of an Option.

 

(t)                                    “Fair Market Value” means, as of any
date, the value of Common Stock determined as follows:

 

(i)                                     If the Common Stock is listed on any
established stock exchange or a national market system, including without
limitation the Nasdaq Global Select Market, Nasdaq Global Market, or Nasdaq
Capital Market, its Fair Market Value shall be the closing sales price for such
stock (or the closing bid, if no sales were reported) as quoted on such exchange
or system on the day of determination, as reported in The Wall Street Journal or
such other source as the Administrator deems reliable, or, if the day of
determination is not a trading day, the average of the closing sales prices (or
the closing bids, if no sales were reported) on the immediately following and
preceding trading dates, in either case as reported by The Wall Street Journal
or such other source as the Administrator deems reliable;

 

(ii)                                  If the Common Stock is regularly quoted by
a recognized securities dealer but selling prices are not reported, the Fair
Market Value of a Share of Common Stock shall be the mean between the high bid
and low asked prices for the Common Stock on the day of determination, as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable; or

 

(iii)                               In the absence of an established market for
the Common Stock, the Fair Market Value shall be determined in good faith by the
Administrator.

 

(u)                                 “Fiscal Year” means the fiscal year of the
Company.

 

(v)                                 “Grant Date” means, with respect to an
Award, the date that the Award was granted.

 

(w)                               “Incentive Stock Option” means an Option
intended to qualify as an incentive stock option within the meaning of
Section 422 of the Code and the regulations promulgated thereunder.

 

(x)                                   “Margin” means the Company’s or a business
unit’s gross or operating margin.

 

2

--------------------------------------------------------------------------------


 

(y)                                 “Market Share” means sales generated by
particular segments or products of the Company relative to the total market
sales of such segments or products.

 

(z)                                   “Net Income” means Revenue minus expenses.

 

(aa)                            “Nonstatutory Stock Option” means an Option not
intended to qualify as an Incentive Stock Option.

 

(bb)                          “Notice of Grant” means a written or electronic
notice evidencing certain terms and conditions of an individual Award grant. The
Notice of Grant is part of the Award Agreement.

 

(cc)                            “Officer” means a person who is an officer of
the Company within the meaning of Section 16 of the Exchange Act and the rules
and regulations promulgated thereunder.

 

(dd)                          “Operating Profit” means the Company’s or a
business unit’s profits from operations.

 

(ee)                            “Option” means an Incentive Stock Option or a
Nonstatutory Stock Option granted pursuant to the Plan.

 

(ff)                                “Option Exchange Program” means a program
whereby outstanding Options are surrendered or cancelled in exchange for the
right to receive options of the same type, of a different type and/or cash
pursuant to such terms as the Administrator may determine.

 

(gg)                          “Optioned Stock” means the Common Stock subject to
an Award.

 

(hh)                          “Optionee” means the holder of an outstanding
Option or Stock Purchase Right granted under the Plan.

 

(ii)                                  “Outside Director” means a Director who is
not an Employee.

 

(jj)                                  “Parent” means a “parent corporation,”
whether now or hereafter existing, as defined in Section 424(e) of the Code.

 

(kk)                            “Participant” means the holder of an outstanding
Award, which shall include an Optionee.

 

(ll)                                  “Performance Goals” means the goal(s) (or
combined goal(s)) determined by the Administrator (in its discretion) to be
applicable to a Participant with respect to an Award for a Performance Period.
As determined by the Administrator, the Performance Goals applicable to an Award
may provide for a targeted level or levels of achievement using one or more of
the following measures: (a) Cash Flow, (b) Earnings Per Share, (c) Margin,
(d) Market Share, (e) Net Income, (f) Operating Profit, (g) Product Development,
(h) Product Unit Sales, (i) Revenue, and (j) Total Stockholder Return. The
Performance Goals may differ from Participant to Participant and from Award to
Award. Any criteria used may be measured, as applicable, (i) in absolute terms,
(ii) in relative terms (including, but not limited to, the passage of time,
performance at other companies and/or versus other Performance Goal(s) or
financial metric(s)), (iii) in dollar or percentage terms, (iv) on a per share
and/or per capita basis or against the Company’s outstanding shares, (v) against
the performance of the Company as a whole or against particular segments or
products of the Company and/or other companies, (vi) in accordance with
generally accepted accounting principles (“GAAP”) or on a non-GAAP basis, and/or
(vii) on a pre-tax or after-tax basis. Prior to the Determination Date, the
Administrator shall determine whether any element(s) (for example, but not by
way of limitation, the effect of mergers or acquisitions or restructurings)
shall be included in or excluded from the calculation of any Performance Goal
with respect to any Participants (whether or not such determinations result in
any Performance Goal being measured on a basis other than GAAP.

 

(mm)                      “Performance Period” means any Fiscal Year or such
other period longer or shorter than a Fiscal Year but, in any case, not shorter
than a fiscal quarter or longer than six (6) Fiscal Years, as determined by the
Administrator in its sole discretion.

 

3

--------------------------------------------------------------------------------


 

(nn)                          “Plan” means this 2005 Stock Plan, as amended.

 

(oo)                          “Product Development” means the objective and
measurable goals approved by the Administrator for the creation or manufacture
of products, which goals may include (but not by way of limitation) conformance
to design specifications or requirements not to exceed specified defect levels.

 

(pp)                          “Product Unit Sales” means the number of product
units sold to third parties.

 

(qq)                          “Restricted Stock” means shares of Common Stock
acquired pursuant to a grant of Stock Purchase Rights under Section 12 of the
Plan.

 

(rr                                    “Restricted Stock Purchase Agreement”
means a written agreement between the Company and the Optionee evidencing the
terms and restrictions applying to stock purchased under a Stock Purchase Right.
The Restricted Stock Purchase Agreement is subject to the terms and conditions
of the Plan and the Notice of Grant.

 

(ss)                            “Restricted Stock Unit” means an Award granted
to a Participant pursuant to Section 14.

 

(tt)                                “Retirement” means, in the case of an
Employee or Director: (a) a Termination of Service occurring on or after age
sixty-five (65), or (b) a Termination of Service occurring on or after age sixty
(60) with at least ten (10) years of service. With respect to a Consultant, no
Termination of Service shall be deemed to be on account of “Retirement.”

 

(uu)                          “Revenue” means net sales generated from third
parties.

 

(vv)                          “Rule 16b-3” means Rule 16b-3 of the Exchange Act
or any successor to Rule 16b-3, as in effect when discretion is being exercised
with respect to the Plan.

 

(ww)                      “Section 16(b)” means Section 16(b) of the Exchange
Act.

 

(xx)                              “Section 409A” means Section 409A of the Code
and any proposed, temporary or final Treasury Regulations and Internal Revenue
Service guidance thereunder, as each may be amended from time to time.

 

(yy)                          “Service Provider” means an Employee, Director or
Consultant.

 

(zz)                              “Share” means a share of the Common Stock, as
adjusted in accordance with Section 16 of the Plan.

 

(aaa)                      “Stock Appreciation Right” or “SAR” means an Award,
granted alone or in connection with a related Option (either affiliated or
tandem) that pursuant to Section 13 is designated as a SAR.

 

(bbb)                   “Stock Purchase Right” means the right to purchase
Common Stock pursuant to Section 12 of the Plan, as evidenced by a Notice of
Grant.

 

(ccc)                      “Subsidiary” means a “subsidiary corporation”,
whether now or hereafter existing, as defined in Section 424(f) of the Code.

 

(ddd)                   “Tax Obligations” means tax and social insurance
liability obligations and requirements in connection with the Awards, including,
without limitation, (a) all federal, state, and local taxes (including the
Participant’s FICA obligation) that are required to be withheld by the Company
or the employing Subsidiary, (b) the Participant’s and, to the extent required
by the Company (or the employing Subsidiary), the Company’s (or the employing
Subsidiary’s) fringe benefit tax liability, if any, associated with the grant,
vesting, or sale of Shares, and (c) any other Company (or employing Subsidiary)
taxes the responsibility for which the Participant has agreed to bear with
respect to such Award (or exercise thereof or issuance of Shares thereunder).

 

(eee)                      “Termination of Service” means (a) in the case of an
Employee, a cessation of the employee-employer relationship between the Employee
and the Company or an Affiliate for any

 

4

--------------------------------------------------------------------------------


 

reason, including, but not by way of limitation, a termination by resignation,
discharge, death, Disability, Retirement, or the disaffiliation of an Affiliate,
but excluding any such termination where there is a simultaneous re-employment
or engagement as a consultant by the Company or an Affiliate; (b) in the case of
a Consultant, a cessation of the service relationship between the Consultant and
the Company or an Affiliate for any reason, including, but not by way of
limitation, a termination by resignation, discharge, death, Disability, or the
disaffiliation of an Affiliate, but excluding any such termination where there
is a simultaneous employment as an Employee or re-engagement of the Consultant
by the Company or an Affiliate; and (c) in the case of a Director, a cessation
of the Director’s service on the Board for any reason, including, but not by way
of limitation, a termination by resignation, death, Disability, Retirement or
non-reelection to the Board, but excluding any such termination where there is a
simultaneous employment as an Employee or engagement as a Consultant by the
Company or an Affiliate.

 

(fff)                            “Total Stockholder Return” means the total
return (change in share price plus reinvestment of any dividends) of a Share, or
stockholder return relative to a recognized industry index, including, for
example, the Philadelphia Semiconductor Index.

 

4.                                       Stock Subject to the Plan.

 

(a)                                  Subject to the provisions of Section 16 of
the Plan, the maximum aggregate number of Shares that may be optioned and sold
under the Plan is 133,000,000 Shares.(1) The Shares may be authorized, but
unissued, or reacquired Common Stock.

 

If an Award expires or becomes unexercisable without having been exercised in
full, or, with respect to Restricted Stock or Restricted Stock Units, is
forfeited to the Company or repurchased by the Company, the unpurchased Shares
(or for Awards other than Options and Stock Appreciation Rights, the forfeited
or repurchased Shares) that were subject thereto will become available for
future grant or sale under the Plan (unless the Plan has terminated). Upon
exercise of a Stock Appreciation Right settled in Shares, the gross number of
Shares covered by the portion of the Award so exercised will cease to be
available under the Plan. Shares that have actually been issued under the Plan
under any Award will not be returned to the Plan and will not become available
for future distribution under the Plan; provided, however, that if unvested
Shares of Restricted Stock or Restricted Stock Units are repurchased by the
Company or are forfeited to the Company, such Shares will become available for
future grant under the Plan. Shares used to pay the exercise or purchase price
of an Award and/or to satisfy the tax withholding obligations related to an
Award will not become available for future grant or sale under the Plan. To the
extent an Award under the Plan is paid out in cash rather than Shares, such cash
payment will not reduce the number of Shares available for issuance under the
Plan. Notwithstanding the foregoing provisions of this Section 4(a), subject to
adjustment provided in Section 16, the maximum number of Shares that may be
issued upon the exercise of Incentive Stock Options will equal the aggregate
Share number stated in this Section 4(a), plus, to the extent allowable under
Section 422 of the Code and the Treasury Regulations promulgated thereunder, any
Shares that become available for issuance under the Plan under this paragraph.

 

(b)                                 Full Value Awards.  Any Shares subject to
Restricted Stock, Restricted Stock Units, and Stock Purchase Rights granted on
or after May 14, 2008 but prior to May 18, 2011 will be counted against the
numerical limits of this Section 4 as one and 78/100 (1.78) Shares for every one
(1) Share subject thereto. Further, if Shares acquired pursuant to any
Restricted Stock, Restricted Stock Units, and Stock Purchase Rights granted on
or after May 14, 2008 but prior to May 18, 2011 are forfeited or repurchased by
the Company and would otherwise return to the Plan pursuant to this Section 4,
one and 78/100 (1.78) times the number of Shares so forfeited or repurchased
will return to the Plan and will again become available for issuance.

 

--------------------------------------------------------------------------------

(1)                                  Includes 58,000,000 Shares approved by the
Company’s stockholders on May 14, 2008 and 19,000,000 Shares approved by the
Company’s stockholders on May 18, 2011.

 

5

--------------------------------------------------------------------------------


 

Any Shares subject to Restricted Stock, Restricted Stock Units, and Stock
Purchase Rights granted on or after May 18, 2011 will be counted against the
numerical limits of this Section 4 as one and 61/100 (1.61) Shares for every one
(1) Share subject thereto. Further, if Shares acquired pursuant to any
Restricted Stock, Restricted Stock Units, and Stock Purchase Rights granted on
or after May 18, 2011 are forfeited or repurchased by the Company and would
otherwise return to the Plan pursuant to this Section 4, one and 61/100 (1.61)
times the number of Shares so forfeited or repurchased will return to the Plan
and will again become available for issuance.

 

5.                                       Administration of the Plan.

 

(a)                                  Procedure.

 

(i)                                     Multiple Administrative Bodies.  The
Plan may be administered by different Committees with respect to different
groups of Service Providers.

 

(ii)                                  Section 162(m).  To the extent that the
Administrator determines it to be desirable to qualify Awards granted hereunder
as “performance-based compensation” within the meaning of Section 162(m) of the
Code, the Plan shall be administered by a Committee of two or more “outside
directors” within the meaning of Section 162(m) of the Code. For purposes of
qualifying grants of Awards as “performance-based compensation” under
Section 162(m) of the Code, the Committee, in its discretion, may set
restrictions based upon the achievement of Performance Goals. The Performance
Goals shall be set by the Committee on or before the latest date permissible to
enable the Awards to qualify as “performance-based compensation” under
Section 162(m) of the Code. In granting Awards that are intended to qualify
under Section 162(m) of the Code, the Committee shall follow any procedures
determined by it from time to time to be necessary or appropriate to ensure
qualification of the Awards under Section 162(m) of the Code (e.g., in
determining the Performance Goals).

 

(iii)                               Rule 16b-3.  To the extent desirable to
qualify transactions hereunder as exempt under Rule 16b-3, the transactions
contemplated hereunder shall be structured to satisfy the requirements for
exemption under Rule 16b-3.

 

(iv)                              Other Administration.  Other than as provided
above, the Plan shall be administered by (A) the Board or (B) a Committee, which
committee shall be constituted to satisfy Applicable Laws.

 

(b)                                 Powers of the Administrator.  Subject to the
provisions of the Plan, and in the case of a Committee, subject to the specific
duties delegated by the Board to such Committee, the Administrator shall have
the authority, in its discretion:

 

(i)                                     to determine the Fair Market Value;

 

(ii)                                  to select the Service Providers to whom
Awards may be granted hereunder;

 

(iii)                               to determine the number of shares of Common
Stock to be covered by each Award granted hereunder;

 

(iv)                              to approve forms of agreement for use under
the Plan;

 

(v)                                 to determine the terms and conditions, not
inconsistent with the terms of the Plan, of any Award granted hereunder. Such
terms and conditions include, but are not limited to, the exercise price, the
time or times when Awards may be exercised (which may be based on performance
criteria), any vesting acceleration or waiver of forfeiture restrictions, and
any restriction or limitation regarding any Award or the Shares relating
thereto, based in each case on such factors as the Administrator, in its sole
discretion, shall determine;

 

6

--------------------------------------------------------------------------------


 

(vi)                              to construe and interpret the terms of the
Plan and Awards granted pursuant to the Plan;

 

(vii)                           to prescribe, amend and rescind rules and
regulations relating to the Plan, including rules and regulations relating to
sub-plans established for the purpose of satisfying applicable foreign laws;

 

(viii)                        to determine the form and manner in which
Participants may designate beneficiaries of Awards in the event of the
Participant’s death, including determining the Participants or classes of
Participants who may designate beneficiaries with respect to any Award or type
of Award;

 

(ix)                                to modify or amend each Award (subject to
Section 18(c) of the Plan), including the discretionary authority to extend the
post-termination exercisability period of Options longer than is otherwise
provided for in the Plan;

 

(x)                                   to allow Optionees to satisfy Tax
Obligations by electing to have the Company withhold from the Shares to be
issued upon exercise of an Award that number of Shares having a Fair Market
Value equal to the minimum amount required to be withheld. The Fair Market Value
of the Shares to be withheld shall be determined on the date that the amount of
tax to be withheld is to be determined. All elections by an Optionee to have
Shares withheld for this purpose shall be made in such form and under such
conditions as the Administrator may deem necessary or advisable;

 

(xi)                                to authorize any person to execute on behalf
of the Company any instrument required to effect the grant of an Award
previously granted by the Administrator; and

 

(xii)                             to make all other determinations deemed
necessary or advisable for administering the Plan.

 

(c)                                  Additional Power of Administrator Requiring
Stockholder Approval.  The Administrator shall have authority to take the
following actions, but only if not otherwise prohibited by the provisions of the
Plan and only if approval by the Company’s stockholders is obtained:

 

(i)                                     reduce the exercise price of any Award
to the then current Fair Market Value if the Fair Market Value of the Common
Stock covered by such Award shall have declined since the date the Award was
granted; provided, however, that the Administrator shall have the power to make
adjustments in the exercise price of any Award pursuant to Section 16 without
the necessity of obtaining stockholder approval;

 

(ii)                                  institute an Option Exchange Program to
allow for the cancellation of an outstanding Option followed by its immediate
replacement with a new Option with a lower exercise price, or with a different
type of Award, cash or a combination thereof; provided, however, that the
Administrator shall have the power to make adjustments in the exercise price of
any Award pursuant to Section 16 without the necessity of obtaining stockholder
approval; and

 

(iii)                               institute any other program that would
constitute a revaluation or repricing of Options; provided, however, that the
Administrator shall have the power to make adjustments in the exercise price of
any Award pursuant to Section 16 without the necessity of obtaining stockholder
approval.

 

(d)                                 Effect of Administrator’s Decision.  The
Administrator’s decisions, determinations and interpretations shall be final and
binding on all Optionees and any other holders of Options or Stock Purchase
Rights.

 

6.                                       Eligibility.  Nonstatutory Stock
Options, Stock Purchase Rights, Stock Appreciation Rights and Restricted Stock
Units may be granted to Service Providers. Incentive Stock Options may be
granted only to Employees.

 

7

--------------------------------------------------------------------------------


 

7.                                       Limitations.

 

(a)                                  Each Option shall be designated in the
Award Agreement as either an Incentive Stock Option or a Nonstatutory Stock
Option. However, notwithstanding such designation, to the extent that the
aggregate Fair Market Value of the Shares with respect to which Incentive Stock
Options are exercisable for the first time by the Optionee during any calendar
year (under all plans of the Company and any Parent or Subsidiary) exceeds
$100,000, such Options shall be treated as Nonstatutory Stock Options. For
purposes of this Section 7(a), Incentive Stock Options shall be taken into
account in the order in which they were granted. The Fair Market Value of the
Shares shall be determined as of the time the Option with respect to such Shares
is granted.

 

(b)                                 Neither the Plan nor any Award shall confer
upon a Participant any right with respect to continuing the Participant’s
relationship as a Service Provider with the Company, nor shall they interfere in
any way with the Participant’s right or the Company’s right to terminate such
relationship at any time, with or without cause.

 

(c)                                  The following limitations shall apply to
grants of Options, Stock Purchase Rights, Stock Appreciation Rights and
Restricted Stock Units:

 

(i)                                     No Service Provider shall be granted, in
any fiscal year of the Company, Options, Stock Purchase Rights, Stock
Appreciation Rights or Restricted Stock Units to purchase more than 5,000,000
Shares.

 

(ii)                                  In connection with his or her initial
service, a Service Provider may be granted Options, Stock Purchase Rights, Stock
Appreciation Rights or Restricted Stock Units to purchase up to an additional
5,000,000 Shares which shall not count against the limit set forth in
subsection (i) above.

 

(iii)                               The foregoing limitations shall be adjusted
proportionately in connection with any change in the Company’s capitalization as
described in Section 16.

 

(iv)                              If an Option, Stock Purchase Rights, Stock
Appreciation Rights or Restricted Stock Unit is cancelled in the same fiscal
year of the Company in which it was granted (other than in connection with a
transaction described in Section 16), the cancelled Option, Stock Purchase
Rights, Stock Appreciation Rights or Restricted Stock Units will be counted
against the limits set forth in subsections (i) and (ii) above. For this
purpose, if the exercise price of an Option, Stock Purchase Rights, Stock
Appreciation Rights or Restricted Stock Unit is reduced, the transaction will be
treated as a cancellation of the Option, Stock Purchase Rights, Stock
Appreciation Rights or Restricted Stock Units and the grant of a new Option,
Stock Purchase Rights, Stock Appreciation Rights or Restricted Stock Units.

 

8.                                       Term of Plan.  Subject to Section 22 of
the Plan, the Plan shall become effective upon adoption by the Board and
obtaining stockholder approval. The Plan amends and restates the previous 1996
Stock Plan. It shall continue in effect until March 25, 2021 unless terminated
earlier under Section 18 of the Plan.

 

9.                                       Term of Option.  The term of each
Option shall be stated in the Award Agreement; however, the term of an Option
granted on or after April 9, 2008 shall be no longer than ten (10) years from
the Grant Date or such shorter term as may be provided in the Award Agreement.
Moreover, in the case of an Incentive Stock Option granted to an Optionee who,
at the time the Incentive Stock Option is granted, owns stock representing more
than ten percent (10%) of the total combined voting power of all classes of
stock of the Company or any Parent or Subsidiary, the term of the Incentive
Stock Option shall be five (5) years from the Grant Date or such shorter term as
may be provided in the Award Agreement.

 

8

--------------------------------------------------------------------------------


 

10.                                 Option Exercise Price and Consideration.

 

(a)                                  Exercise Price.  The per share exercise
price for the Shares to be issued pursuant to exercise of an Option shall be
determined by the Administrator, subject to the following:

 

(i)                                     In the case of an Incentive Stock Option

 

(A)                              granted to an Employee who, at the time the
Incentive Stock Option is granted, owns stock representing more than ten percent
(10%) of the voting power of all classes of stock of the Company or any Parent
or Subsidiary, the per Share exercise price shall be no less than 110% of the
Fair Market Value per Share on the Grant Date.

 

(B)                                granted to any Employee other than an
Employee described in paragraph (A) immediately above, the per Share exercise
price shall be no less than 100% of the Fair Market Value per Share on the Grant
Date.

 

(ii)                                  In the case of a Nonstatutory Stock Option
granted on or after April 9, 2008, except as may be required by law to ensure
favorable tax treatment in a non-U.S. jurisdiction, the per Share exercise price
shall be no less than 100% of the Fair Market Value per share on the Grant Date.
In the case of a Nonstatutory Stock Option intended to qualify as
“performance-based compensation” within the meaning of Section 162(m) of the
Code, the per Share exercise price shall be no less than 100% of the Fair Market
Value per Share on the Grant Date.

 

(iii)                               Notwithstanding the foregoing, Options may
be granted with a per Share exercise price of less than 100% of the Fair Market
Value per Share on the Grant Date pursuant to a merger or other corporate
transaction.

 

(b)                                 Waiting Period and Exercise Dates.  At the
time an Option is granted, the Administrator shall fix the period within which
the Option may be exercised and shall determine any conditions which must be
satisfied before the Option may be exercised.

 

(c)                                  Form of Consideration.  The Administrator
shall determine the acceptable form of consideration for exercising an Option,
including the method of payment. In the case of an Incentive Stock Option, the
Administrator shall determine the acceptable form of consideration at the time
of grant. Such consideration may consist entirely of:

 

(i)                                     cash;

 

(ii)                                  check;

 

(iii)                               other Shares, which in the case of Shares
acquired directly or indirectly from the Company, (A) have been vested and owned
by the Optionee for more than six months on the date of surrender, and (B) have
a Fair Market Value on the date of surrender equal to the aggregate exercise
price of the Shares as to which said Option shall be exercised;

 

(iv)                              consideration received by the Company under a
cashless exercise program implemented by the Company in connection with the
Plan;

 

(v)                                 a reduction in the amount of any Company
liability to the Optionee, including any liability attributable to the
Optionee’s participation in any Company-sponsored deferred compensation program
or arrangement;

 

(vi)                              any combination of the foregoing methods of
payment; or

 

(vii)                           such other consideration and method of payment
for the issuance of Shares to the extent permitted by Applicable Laws.

 

9

--------------------------------------------------------------------------------


 

11.                                 Exercise of Option.

 

(a)                                  Procedure for Exercise; Rights as a
Shareholder.  Any Option granted hereunder shall be exercisable according to the
terms of the Plan and at such times and under such conditions as determined by
the Administrator and set forth in the Award Agreement. Except for options
granted prior to October 11, 1996, or unless the Administrator provides
otherwise, vesting of Options granted hereunder shall be suspended during any
unpaid leave of absence. An Option may not be exercised for a fraction of a
Share.

 

An Option shall be deemed exercised when the Company receives: (i) written or
electronic notice of exercise (in accordance with the Award Agreement) from the
person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised. Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Award Agreement and the Plan. Shares issued upon exercise of an
Option shall be issued in the name of the Optionee or, if requested by the
Optionee, in the name of the Optionee and his or her spouse. Until the Shares
are issued (as evidenced by the appropriate entry on the books of the Company or
of a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a shareholder shall exist with respect to the
Optioned Stock, notwithstanding the exercise of the Option. The Company shall
issue (or cause to be issued) such Shares promptly after the Option is
exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the Shares are issued, except as provided
in Section 16 of the Plan.

 

Exercising an Option in any manner shall decrease the number of Shares
thereafter available, both for purposes of the Plan and for sale under the
Option, by the number of Shares as to which the Option is exercised.

 

(b)                                 Termination of Relationship as a Service
Provider.  If an Optionee ceases to be a Service Provider, other than upon the
Optionee’s death or Disability, the Optionee may exercise his or her Option
within such period of time as is specified in the Award Agreement to the extent
that the Option is vested on the date of termination (but in no event later than
the expiration of the term of such Option as set forth in the Award Agreement).
In the absence of a specified time in the Award Agreement, the Option shall
remain exercisable for three (3) months following the Optionee’s termination.
If, on the date of termination, the Optionee is not vested as to his or her
entire Option, the Shares covered by the unvested portion of the Option shall
revert to the Plan. If, after termination, the Optionee does not exercise his or
her Option within the time specified by the Administrator, the Option shall
terminate, and the Shares covered by such Option shall revert to the Plan.

 

(c)                                  Disability of Optionee.  If an Optionee
ceases to be a Service Provider as a result of the Optionee’s Disability, the
Optionee may exercise his or her Option within such period of time as is
specified in the Award Agreement to the extent the Option is vested on the date
of termination (but in no event later than the expiration of the term of such
Option as set forth in the Award Agreement). In the absence of a specified time
in the Award Agreement, the Option shall remain exercisable for twelve
(12) months following the Optionee’s termination. If, on the date of
termination, the Optionee is not vested as to his or her entire Option, the
Shares covered by the unvested portion of the Option shall revert to the Plan.
If, after termination, the Optionee does not exercise his or her Option within
the time specified herein, the Option shall terminate, and the Shares covered by
such Option shall revert to the Plan.

 

(d)                                 Death of Optionee.  If an Optionee dies
while a Service Provider, the Option may be exercised following the Optionee’s
death within such period of time as is specified in the Award Agreement to the
extent the Option is vested on the date of death (but in no event later than the
expiration of the term of such Option as set forth in the Award Agreement), by
the Optionee’s designated beneficiary, provided such beneficiary has been
designated prior to Optionee’s death in a

 

10

--------------------------------------------------------------------------------


 

form and manner acceptable to the Administrator, pursuant to Section 5(b)(viii).
If no beneficiary has been designated by the Optionee in a form and manner
acceptable to the Administrator, then such Option may be exercised by the
personal representative of the Optionee’s estate or in the event no
administration of the Optionee’s estate is required, then by the
successor-in-interest to whom the Option is transferred pursuant to the
Optionee’s will or in accordance with the laws of descent and distribution, as
the case may be. In the absence of a specified time in the Award Agreement, the
Option shall remain exercisable for twelve (12) months following the Optionee’s
death. If, at the time of death, the Optionee is not vested as to his or her
entire Option, the Shares covered by the unvested portion of the Option shall
immediately revert to the Plan. If the Option is not so exercised within the
time specified herein, the Option shall terminate, and the Shares covered by
such Option shall revert to the Plan.

 

12.                                 Stock Purchase Rights.

 

(a)                                  Rights to Purchase.  Stock Purchase Rights
may be issued either alone, in addition to, or in tandem with other awards
granted under the Plan and/or cash awards made outside of the Plan. After the
Administrator determines that it will offer Stock Purchase Rights under the
Plan, it shall advise the offeree in writing or electronically, by means of a
Notice of Grant, of the terms, conditions and restrictions related to the offer,
including the number of Shares that the offeree shall be entitled to purchase,
the price to be paid, and the time within which the offeree must accept such
offer. The offer shall be accepted by execution of a Restricted Stock Purchase
Agreement in the form determined by the Administrator.

 

(b)                                 Number of Shares.  The Administrator shall
have complete discretion to determine the number of Stock Purchase Rights
granted to any Participant, provided that during any Fiscal Year, no Participant
shall be granted Stock Purchase Rights covering more than 5,000,000 Shares,
unless in connection with his or her initial service as described in
Section 7(c)(ii).

 

(c)                                  Repurchase Option.  Unless the
Administrator determines otherwise, the Restricted Stock Purchase Agreement
shall grant the Company a repurchase option exercisable upon the voluntary or
involuntary termination of the purchaser’s service with the Company for any
reason (including death or Disability). The purchase price for Shares
repurchased pursuant to the Restricted Stock Purchase Agreement shall be the
original price paid by the purchaser and may be paid by cancellation of any
indebtedness of the purchaser to the Company. The repurchase option shall lapse
at a rate determined by the Administrator.

 

(d)                                 Other Provisions.  The Restricted Stock
Purchase Agreement shall contain such other terms, provisions and conditions not
inconsistent with the Plan as may be determined by the Administrator in its sole
discretion.

 

(e)                                  Rights as a Shareholder.  Once the Stock
Purchase Right is exercised, the purchaser shall have the rights equivalent to
those of a shareholder, and shall be a shareholder when his or her purchase is
entered upon the records of the duly authorized transfer agent of the Company.
No adjustment will be made for a dividend or other right for which the record
date is prior to the date the Stock Purchase Right is exercised, except as
provided in Section 16 of the Plan.

 

(f)                                    Death of Participant.

 

(i)                                     Exercise of Stock Purchase Right.  If a
Participant dies while a Service Provider, the Stock Purchase Right may be
exercised following the Participant’s death within such period of time as is
specified in the Award Agreement to the extent the Stock Purchase Right is
vested on the date of death (but in no event later than the expiration date set
forth in the Award Agreement), by the Participant’s designated beneficiary,
provided such beneficiary has been designated prior to Participant’s death in a
form and manner acceptable to the Administrator, pursuant to Section 5(b)(viii).
If no beneficiary has been designated by the Participant in a form

 

11

--------------------------------------------------------------------------------


 

and manner acceptable to the Administrator, then such Stock Purchase Right may
be exercised by the personal representative of the Participant’s estate or in
the event no administration of the Participant’s estate is required, then by the
successor-in-interest to whom the Stock Purchase Right is transferred pursuant
to the Participant’s will or in accordance with the laws of descent and
distribution, as the case may be. If, at the time of death, the Participant is
not vested as to his or her entire Stock Purchase Right, the Shares covered by
the unvested portion of the Stock Purchase Right shall immediately revert to the
Plan. If the Stock Purchase Right is not so exercised within the time as
specified in the Award Agreement, the Stock Purchase Right shall terminate, and
the Shares covered by such Stock Purchase Right shall revert to the Plan.

 

(ii)                                  Release from Escrow.  If a Participant
dies while a Service Provider, any Shares subject to a Stock Purchase Right
(A) that have been released from the Company’s repurchase option or for which
the Company’s repurchase option expires or has expired unexercised, and (B) that
are not yet released from escrow, shall be issued, and certificates evidencing
such released Shares shall be delivered, to the Participant’s designated
beneficiary, provided such beneficiary has been designated prior to
Participant’s death in a form and manner acceptable to the Administrator,
pursuant to Section 5(b)(viii). If no beneficiary has been designated by the
Participant in a form and manner acceptable to the Administrator, then such
Shares shall be transferred to the personal representative of the Participant’s
estate or in the event no administration of the Participant’s estate is
required, then to the successor-in-interest pursuant to the Participant’s will
or in accordance with the laws of descent and distribution, as the case may be.

 

13.                                 Stock Appreciation Rights.

 

(a)                                  Grant of SARs.  Subject to the terms and
conditions of the Plan, a SAR may be granted to Employees and Consultants at any
time and from time to time as shall be determined by the Administrator, in its
sole discretion. The Administrator may grant affiliated SARs, freestanding SARs,
tandem SARs, or any combination thereof.

 

(i)                                     Number of Shares.  The Administrator
shall have complete discretion to determine the number of SARs granted to any
Participant, provided that during any Fiscal Year, no Participant shall be
granted SARs covering more than 5,000,000 Shares, unless in connection with his
or her initial service as described in Section 7(c)(ii).

 

(ii)                                  Exercise Price and Other Terms.  The
Administrator, subject to the provisions of the Plan, shall have complete
discretion to determine the terms and conditions of SARs granted under the Plan.
However, except as may be required by law to ensure favorable tax treatment in a
non-U.S. jurisdiction, the exercise price of a freestanding SAR shall be not
less than one hundred percent (100%) of the Fair Market Value of a Share on the
Grant Date. The exercise price of tandem or affiliated SARs shall equal the
Exercise Price of the related Option.

 

(b)                                 Exercise of Tandem SARs.  Tandem SARs may be
exercised for all or part of the Shares subject to the related Option upon the
surrender of the right to exercise the equivalent portion of the related Option.
A tandem SAR may be exercised only with respect to the Shares for which its
related Option is then exercisable. With respect to a tandem SAR granted in
connection with an Incentive Stock Option: (a) the tandem SAR shall expire no
later than the expiration of the underlying Incentive Stock Option; (b) the
value of the payout with respect to the tandem SAR shall be for no more than one
hundred percent (100%) of the difference between the Exercise Price of the
underlying Incentive Stock Option and the Fair Market Value of the Shares
subject to the underlying Incentive Stock Option at the time the tandem SAR is
exercised; and (c) the tandem SAR shall be exercisable only when the Fair Market
Value of the Shares subject to the Incentive Stock Option exceeds the Exercise
Price of the Incentive Stock Option.

 

12

--------------------------------------------------------------------------------


 

(c)                                  Exercise of Affiliated SARs.  An affiliated
SAR shall be deemed to be exercised upon the exercise of the related Option. The
deemed exercise of an affiliated SAR shall not necessitate a reduction in the
number of Shares subject to the related Option.

 

(d)                                 Exercise of Freestanding SARs.  Freestanding
SARs shall be exercisable on such terms and conditions as the Administrator, in
its sole discretion, shall determine.

 

(e)                                  SAR Agreement.  Each SAR grant shall be
evidenced by an Award Agreement that shall specify the exercise price, the term
of the SAR, the conditions of exercise, and such other terms and conditions as
the Administrator, in its sole discretion, shall determine.

 

(f)                                    Expiration of SARs.  A SAR granted under
the Plan shall expire upon the date determined by the Administrator, in its sole
discretion, and set forth in the Award Agreement; however, a SAR granted on or
after April 9, 2008 shall expire no later than ten (10) years from the Grant
Date. Notwithstanding the foregoing, the rules of Section 11 also shall apply to
SARs.

 

(g)                                 Payment of SAR Amount.  Upon exercise of a
SAR, a Participant shall be entitled to receive payment from the Company in an
amount determined by multiplying:

 

(i)                                     The difference between the Fair Market
Value of a Share on the date of exercise over the exercise price; times

 

(ii)                                  The number of Shares with respect to which
the SAR is exercised.

 

At the discretion of the Administrator, the payment upon a SAR exercise may be
in cash, in Shares of equivalent value, or in some combination thereof. For
purposes of Section 4 of the Plan, the reduction in Shares available for future
issuance upon the grant of the SAR will be determined at the Grant Date based on
the full number of Shares subject to the SAR. Upon settlement of the SAR, there
will be no further reduction in Shares available for future issuance under
Section 4 of the Plan. Upon the forfeiture of all or a portion of the SAR, the
forfeited Shares shall be returned to the Shares available for future issuance
under Section 4 of the Plan. For avoidance of doubt, upon settlement of a SAR,
Shares will not be returned to the Shares available for future issuance under
Section 4 of the Plan, notwithstanding the fact that if Shares are issued in
settlement of a SAR they will be issued only based on the difference between the
Fair Market Value of a Share on the date of exercise over the exercise price.

 

14.                                 Restricted Stock Units.

 

(a)                                  Grant of Restricted Stock Units. 
Restricted Stock Units may be granted to Service Providers at any time and from
time to time, as will be determined by the Administrator, in its sole
discretion.

 

(b)                                 Number of Shares.  The Administrator will
have complete discretion in determining the number of Restricted Stock Units
granted to each Participant, provided that during any Fiscal Year, no
Participant shall be granted Restricted Stock Units covering more than 5,000,000
Shares, unless in connection with his or her initial service as described in
Section 7(c)(ii).

 

(c)                                  Value of Restricted Stock Units.  Each
Restricted Stock Unit will have an initial value that is established by the
Administrator on or before the Grant Date.

 

(d)                                 Performance Goals and Other Terms.  The
Administrator will set Performance Goals or other vesting provisions (including,
without limitation, continued status as a Service Provider) in its discretion
which, depending on the extent to which they are met, will determine the number
or value of Restricted Stock Units that will be paid out to the Service
Providers. The time period during which the Performance Goals or other vesting
provisions (including the effects of an actual change of control) must be met
will be called the “Performance Period.” Each award of Restricted Stock Units
will be evidenced by an Award Agreement that will specify the Performance
Period, and such other

 

13

--------------------------------------------------------------------------------


 

terms and conditions as the Administrator, in its sole discretion, will
determine. The Administrator may set Performance Goals based upon the
achievement of Company-wide, divisional, or individual goals, applicable federal
or state securities laws, or any other basis determined by the Administrator in
its discretion.

 

(e)                                  Duration of Performance Periods.  The
Administrator will set the length of time for a Performance Period, subject to
the following limits:

 

(i)                                     The Performance Period related to
Restricted Stock Units with Performance Goals shall not be less than one
(1) year; and

 

(ii)                                  The Performance Period related to
Restricted Stock Units with time-based vesting provisions shall not be less than
three (3) years;

 

provided, however, that up to five percent (5%) of the shares currently
authorized for grant under the Plan may be subject to Restricted Stock Units
without such limits on the length of the Performance Period.

 

(f)                                    Earning of Restricted Stock Units.  After
the applicable Performance Period has ended, the holder of Restricted Stock
Units will be entitled to receive a payout of the number of Restricted Stock
Units earned by the Participant over the Performance Period, to be determined as
a function of the extent to which the corresponding Performance Goals or other
vesting provisions have been achieved. After the grant of a Restricted Stock
Unit, the Administrator shall not reduce or waive any Performance Goals or other
vesting provisions for such Restricted Stock Unit; provided, however, that the
Administrator, in its sole discretion, may reduce or waive any Performance Goals
or other vesting provisions for such Restricted Stock Unit in the event of a
Participant’s death, Disability, or Retirement, or in the event of an actual
change of control, the sale of substantially all of the assets of the Company,
or a merger of the Company with or into another entity pursuant to which the
stockholders of the Company before such transaction do not retain, directly or
indirectly, at least a majority of the beneficial interest in the voting stock
of the Company after such transaction.

 

(g)                                 Form and Timing of Payment of Restricted
Stock Units.  Payment of earned Restricted Stock Units will be made as soon as
practicable after the expiration of the applicable Performance Period. The
Administrator, in its sole discretion, may pay earned Restricted Stock Units in
the form of cash, in Shares (which have an aggregate Fair Market Value equal to
the value of the earned Restricted Stock Units at the close of the applicable
Performance Period) or in a combination thereof.

 

(h)                                 Cancellation of Restricted Stock Units.  On
the date set forth in the Award Agreement, all unearned or unvested Restricted
Stock Units will be forfeited to the Company, and again will be available for
grant under the Plan.

 

(i)                                     Death of Participant.  If a Participant
dies while a Service Provider, any earned Restricted Stock Units that have not
yet been paid shall be paid to the Participant’s designated beneficiary,
provided such beneficiary has been designated prior to the Participant’s death
in a form and manner acceptable to the Administrator, pursuant to Section
5(b)(viii). If no beneficiary has been designated by the Participant in a form
and manner acceptable to the Administrator, then such earned Restricted Stock
Units shall be paid to the personal representative of the Participant’s estate
or in the event no administration of the Participant’s estate is required, then
to the successor-in-interest pursuant to the Participant’s will or in accordance
with the laws of descent and distribution, as the case may be. If, at the time
of death, the Participant holds any Restricted Stock Units that are not yet
earned, the unearned Restricted Stock Units shall be forfeited to the Company,
and again shall be available for grant under the Plan.

 

15.                                 Non-Transferability of Awards.  Unless
determined otherwise by the Administrator and except as set forth in
Sections 11(d), 12(f), 13(f) and 14(i), an Award may not be sold, pledged,
assigned,

 

14

--------------------------------------------------------------------------------


 

hypothecated, transferred, or disposed of in any manner other than by will or by
the laws of descent or distribution and may be exercised, during the lifetime of
the Participant, only by the Participant. If the Administrator makes an Award
transferable, such Award shall contain such additional terms and conditions as
the Administrator deems appropriate.

 

16.                                 Adjustments Upon Changes in Capitalization,
Dissolution or Liquidation, Merger or Asset Sale.

 

(a)                                  Changes in Capitalization.  Subject to any
required action by the stockholders of the Company, the number and class of
Shares that may be delivered under the Plan and/or the number, class, and price
of Shares covered by each outstanding Award, and the numerical Share limits in
Sections 4, 7, 13 and 14 of the Plan, shall be proportionately adjusted for any
increase or decrease in the number of issued Shares resulting from a stock
split, reverse stock split, stock dividend, combination or reclassification of
the Shares, or any other increase or decrease in the number of issued Shares
effected without receipt of consideration by the Company; provided, however,
that conversion of any convertible securities of the Company shall not be deemed
to have been “effected without receipt of consideration.” Such adjustment shall
be made by the Board, whose determination in that respect shall be final,
binding and conclusive. Except as expressly provided herein, no issuance by the
Company of shares of stock of any class, or securities convertible into shares
of stock of any class, shall affect, and no adjustment by reason thereof shall
be made with respect to, the number or price of Shares subject to an Award.

 

(b)                                 Dissolution or Liquidation.  In the event of
the proposed dissolution or liquidation of the Company, the Administrator shall
notify each Participant as soon as practicable prior to the effective date of
such proposed transaction. The Administrator in its discretion may provide for a
Participant to have the right to exercise his or her Award until ten (10) days
prior to such transaction as to all of the Optioned Stock covered thereby,
including Shares as to which the Award would not otherwise be exercisable. In
addition, the Administrator may provide that any Company repurchase option
applicable to any Shares purchased upon exercise of an Award shall lapse as to
all such Shares, provided the proposed dissolution or liquidation takes place at
the time and in the manner contemplated. To the extent it has not been
previously exercised, an Award will terminate immediately prior to the
consummation of such proposed action. Notwithstanding anything in this
Section 16(b) to the contrary, for Awards granted on or after August 14, 2008,
that may be considered “deferred compensation” within the meaning of
Section 409A, the payment of any Awards that accelerate in accordance with this
Section 16(b) nevertheless will be made at the same time or times as if such
Awards had vested in accordance with the vesting provisions applicable to such
Awards unless otherwise determined by the Administrator.

 

(c)                                  Merger or Asset Sale.  For Awards granted
prior to August 14, 2008, in the event of a merger of the Company with or into
another corporation, or the sale of substantially all of the assets of the
Company, each outstanding Award shall be assumed or an equivalent option or
right substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation. For Awards granted on or after August 14, 2008, in the
event of (i) a merger of the Company with or into another corporation, other
than a merger which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or its Parent) at least fifty percent (50%) of the total voting
power represented by the voting securities of the Company or such surviving
entity or its Parent outstanding immediately after such merger or (ii) the sale
of substantially all of the assets of the Company, each outstanding Award shall
be assumed or an equivalent option or right substituted by the successor
corporation or a Parent or Subsidiary of the successor corporation. In the event
that the successor corporation refuses to assume or substitute for the Award
(whether granted prior to, on or after August 14, 2008), the Participant will
fully vest in and have the right to exercise all of his or her outstanding
Options and Stock Appreciation Rights, including Shares as to which such Awards
would not otherwise be vested or exercisable, all restrictions on Restricted
Stock will lapse,

 

15

--------------------------------------------------------------------------------


 

and, with respect to Restricted Stock Units, all Performance Goals or other
vesting criteria will be deemed achieved at target levels and all other terms
and conditions met. In addition, if an Option or Stock Appreciation Right
becomes fully vested and exercisable in lieu of assumption or substitution in
the event of a merger or sale of assets, the Administrator will notify the
Participant in writing or electronically that the Option or Stock Appreciation
Right will be fully vested and exercisable for a period of 15 days from the date
of such notice, and the Option or Stock Appreciation Right will terminate upon
the expiration of such period.

 

For the purposes of this Section 16(c), the Award shall be considered assumed
if, following the merger or sale of assets, the Award confers the right (on no
less favorable terms and conditions) to purchase or receive, for each Share
subject to the Award immediately prior to the merger or sale of assets, the
consideration (whether stock, cash, or other securities or property) or, in the
case of a Stock Appreciation Right upon the exercise of which the Administrator
determines to pay cash or a Restricted Stock Unit which the Administrator can
determine to pay in cash, the fair market value of the consideration received in
the merger or sale of assets by holders of Common Stock for each Share held on
the effective date of the transaction (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding Shares); provided, however, that if such consideration received
in the merger or sale of assets is not solely common stock of the successor
corporation or its Parent, the Administrator may, with the consent of the
successor corporation, provide for the consideration to be received upon the
exercise of an Option or Stock Appreciation Right or upon the payout of a
Restricted Stock Unit, for each Share subject to such Award (or in the case of
Restricted Stock Units, the number of implied shares determined by dividing the
value of the Restricted Stock Units by the per Share consideration received by
holders of Common Stock in the merger or sale of assets), to be solely common
stock of the successor corporation or its Parent equal in fair market value to
the per Share consideration received by holders of Common Stock in the merger or
sale of assets.

 

Notwithstanding anything in this Section 16(c) to the contrary, an Award that
vests, is earned or paid-out upon the satisfaction of one or more Performance
Goals will not be considered assumed if the Company or its successor modifies
any of such Performance Goals without the Participant’s consent; provided,
however, a modification to such Performance Goals only to reflect the successor
corporation’s corporate structure post-merger or post-sale of assets will not be
deemed to invalidate an otherwise valid Award assumption.

 

17.                                 Date of Grant.  The Grant Date of an Award
shall be, for all purposes, the date on which the Administrator makes the
determination granting such Award, or such other later date as is determined by
the Administrator. Notice of the determination shall be provided to each
Participant within a reasonable time after the date of such grant.

 

18.                                 Amendment and Termination of the Plan.

 

(a)                                  Amendment and Termination.  The Board may
at any time amend, alter, suspend or terminate the Plan.

 

(b)                                 Shareholder Approval.  The Company shall
obtain shareholder approval of any Plan amendment to the extent necessary and
desirable to comply with Applicable Laws, and to adopt material Plan amendments,
including:

 

(i)                                     A material increase in benefits accrued
to Participants under the Plan;

 

(ii)                                  An increase in the number of shares that
may be optioned or sold under the Plan;

 

(iii)                               A material modification (expansion or
reduction) of the class of participants in the Plan; or

 

(iv)                              A provision permitting the Administrator to
lapse or waive restrictions on Awards at its discretion.

 

16

--------------------------------------------------------------------------------


 

(c)                                  Effect of Amendment or Termination.  No
amendment, alteration, suspension or termination of the Plan shall impair the
rights of any Participant, unless mutually agreed otherwise between the
Participant and the Administrator, which agreement must be in writing and signed
by the Participant and the Company. Termination of the Plan shall not affect the
Administrator’s ability to exercise the powers granted to it hereunder with
respect to Options granted under the Plan prior to the date of such termination.

 

19.                                 Conditions Upon Issuance of Shares.

 

(a)                                  Legal Compliance.  Shares shall not be
issued pursuant to the exercise of an Award unless the exercise of such Award
and the issuance and delivery of such Shares shall comply with Applicable Laws
and shall be further subject to the approval of counsel for the Company with
respect to such compliance.

 

(b)                                 Investment Representations.  As a condition
to the exercise of an Award, the Company may require the person exercising such
Award to represent and warrant at the time of any such exercise that the Shares
are being purchased only for investment and without any present intention to
sell or distribute such Shares if, in the opinion of counsel for the Company,
such a representation is required.

 

20.                                 Inability to Obtain Authority.  The
inability of the Company to obtain authority from any regulatory body having
jurisdiction, which authority is deemed by the Company’s counsel to be necessary
to the lawful issuance and sale of any Shares hereunder, shall relieve the
Company of any liability in respect of the failure to issue or sell such Shares
as to which such requisite authority shall not have been obtained.

 

21.                                 Reservation of Shares.  The Company, during
the term of this Plan, will at all times reserve and keep available such number
of Shares as shall be sufficient to satisfy the requirements of the Plan.

 

22.                                 Shareholder Approval.  The Plan shall be
subject to approval by the shareholders of the Company within twelve (12) months
after the date the Plan is adopted. Such shareholder approval shall be obtained
in the manner and to the degree required under Applicable Laws.

 

23.                                 Tax Withholding.

 

(a)                                  Withholding Requirements.  Prior to the
delivery of any Shares or cash pursuant to an Award (or exercise thereof), the
Company will have the power and the right to deduct or withhold, or require a
Participant to remit to the Company, an amount sufficient to satisfy an amount
sufficient to satisfy all Tax Obligations with respect to such Award (or
exercise thereof).

 

(b)                                 Withholding Arrangements.  The
Administrator, in its sole discretion and pursuant to such procedures as it may
specify from time to time, may permit a Participant to satisfy such Tax
Withholding obligation, in whole or in part by (without limitation) (a) paying
cash, (b) electing to have the Company withhold otherwise deliverable cash or
Shares having a Fair Market Value equal to the minimum statutory amount required
to be withheld, or (c) delivering to the Company already-owned Shares having a
Fair Market Value equal to the minimum statutory amount required to be withheld.
The Fair Market Value of the Shares to be withheld or delivered will be
determined as of the date that the taxes are required to be withheld.

 

17

--------------------------------------------------------------------------------